Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 August 2020 in reference to application 16/996,476.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meacham et al. (US PAP 9,886,954).

Consider claim 1, Meacham teaches a computer-implemented method for selecting audio noise reduction models for non-stationary noise suppression in an information handling system (abstract), comprising: 
performing at a first time, a calibration and configuration of an audio noise reduction selection model (Figure 5, col 19 line 59- col 22 line 39 machine learning model training), including: 
identifying contextual data associated with contextual inputs to the information handling system (col 19 line 59- col 20 line 25, determining contextual data such as ambient sounds), the contextual data including user settings contextual data (col 2 line 35-50, user contextual data), system settings contextual data (col 2 line 35-50, user associated device contextual data), and environmental settings contextual data (col 2 line 35-50 environmental contextual data); 
training, based on the contextual data, the audio noise reduction selection model, including generating a configuration policy including configuration rules, the configuration rules for performing computer-implemented actions for selection of a combination of audio noise reduction models executing on the information handling system to reduce combinations of non- stationary noise sources associated with the information handling system (Figure 5, col 19 line 59- col 22 line 39, training system to recognize contextual states as take appropriate actions.  Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-60, gives the example of suppressing several sounds like engine noise and a baby crying); 
performing, at a second time, a steady-state monitoring of the information handling system, including: 
monitoring the contextual inputs of the information handling system (Col 5 lines 10-15 receiving ambient sound stream. Col 10 lines 27-47 sensor data, lines 38-65 application contextual data); and 
in response to monitoring the contextual inputs: 
i) accessing the audio noise reduction selection model including the configuration policy (Col 5 lines 10-30, using learning model, described at col 3 lines 1-50,  to select audio processing parameters), 
ii) identifying one or more of the configuration rules based on the monitored contextual inputs (Col 5 lines 10-30,  selecting audio processing parameters), 
iii) applying the one or more configuration rules to perform one or more of the computer-implemented actions to select a particular combination of audio noise reduction models executing on the information handling system (col 5 lines 20-35, selecting audio processing parameters and actions to perform), and 
iv) applying the particular combination of audio noise reduction models to reduce a particular combination of non-stationary noise sources associated with the information handling system (col 5 10-30, processing audio with parameters, Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-60, gives the example of suppressing several sounds like engine noise and a baby crying).

Consider claim 2, Meacham teaches the computer-implemented method of claim 1, wherein applying the particular combination of audio noise reduction models to reduce the particular combination of non-stationary noise sources associated with the information handling system includes applying the -22-ATTORNEY DOCKET NO.PATENT APPLICATION 016295.5702particular combination of audio noise reduction models to perform noise cancellation of the particular combination of non-stationary noise sources (Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-66, gives the example of suppressing several sounds like engine noise and a baby crying, including the use of beamforming, which is acoustic cancelation. Col 6 lines 50-53 specifically mentions canceling noises).

Consider claim 3, Meacham teaches the computer-implemented method of claim 1, wherein applying the particular combination of audio noise reduction models to reduce the particular combination of non- stationary noise sources associated with the information handling system includes applying the particular combination of audio noise reduction models to perform input noise cancellation of the particular combination of non-stationary noise sources (Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-66, gives the example of suppressing several sounds like engine noise and a baby crying, including the use of beamforming, which is input acoustic cancelation).

Consider claim 4, Meacham teaches the computer-implemented method of claim 1, wherein applying the particular combination of audio noise reduction models to reduce the particular combination of non- stationary noise sources associated with the information handling system includes applying the particular combination of audio noise reduction models to perform output noise cancellation of the particular combination of non-stationary noise sources (Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds through use of audio filters on signal to be output).

Consider claim 5, Meacham teaches the computer-implemented method of claim 1, wherein monitoring the contextual inputs includes identifying a location of the information handling system (col 2 line 40-42, location).

Consider claim 6, Meacham teaches the computer-implemented method of claim 1, wherein monitoring the contextual inputs including identifying a current time (col 2 line 40-44, time information, col 16 lines 20-30 current time data).

Consider claim 7, Meacham teaches the computer-implemented method of claim 1, wherein monitoring the contextual inputs includes identifying environment ambient noise levels (col 19 line 60-10, identifying ambient sounds).

Consider claim 8, Meacham teaches The computer-implemented method of claim 1, wherein monitoring the contextual inputs includes identifying audio input source (col 19 line 60-10, identifying ambient sounds or speakers) .

Consider claim 9, Meacham teaches the computer-implemented method of claim 1, wherein monitoring the contextual inputs includes identifying a computer-application being executed by the information handling system (col 10 lines 49-67, application contextual information).

Consider claim 10, Meacham the computer-implemented method of claim 1, wherein each audio noise reduction model reduces a particular non-stationary noise source associated with the information handling system (col 5 10-30, processing audio with parameters, Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds based on context of device, and thus associated with device.).

Consider claim 11, Meacham an information handling system (abstract) comprising a processor having access to memory media storing instructions executable by the processor (col 5 lines 45-50, processors and memory) to perform operations comprising, comprising:: 
performing at a first time, a calibration and configuration of an audio noise reduction selection model (Figure 5, col 19 line 59- col 22 line 39 machine learning model training), including: 
identifying contextual data associated with contextual inputs to the information handling system (col 19 line 59- col 20 line 25, determining contextual data such as ambient sounds), the contextual data including user settings contextual data (col 2 line 35-50, user contextual data), system settings contextual data (col 2 line 35-50, user associated device contextual data), and environmental settings contextual data (col 2 line 35-50 environmental contextual data); 
training, based on the contextual data, the audio noise reduction selection model, including generating a configuration policy including configuration rules, the configuration rules for performing computer-implemented actions for selection of a combination of audio noise reduction models executing on the information handling system to reduce combinations of non- stationary noise sources associated with the information handling system (Figure 5, col 19 line 59- col 22 line 39, training system to recognize contextual states as take appropriate actions.  Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-60, gives the example of suppressing several sounds like engine noise and a baby crying); 
performing, at a second time, a steady-state monitoring of the information handling system, including: 
monitoring the contextual inputs of the information handling system (Col 5 lines 10-15 receiving ambient sound stream. Col 10 lines 27-47 sensor data, lines 38-65 application contextual data); and 
in response to monitoring the contextual inputs: 
i) accessing the audio noise reduction selection model including the configuration policy (Col 5 lines 10-30, using learning model, described at col 3 lines 1-50,  to select audio processing parameters), 
ii) identifying one or more of the configuration rules based on the monitored contextual inputs (Col 5 lines 10-30,  selecting audio processing parameters), 
iii) applying the one or more configuration rules to perform one or more of the computer-implemented actions to select a particular combination of audio noise reduction models executing on the information handling system (col 5 lines 20-35, selecting audio processing parameters and actions to perform), and 
iv) applying the particular combination of audio noise reduction models to reduce a particular combination of non-stationary noise sources associated with the information handling system (col 5 10-30, processing audio with parameters, Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-60, gives the example of suppressing several sounds like engine noise and a baby crying).

Claim 12 contains similar limitations as claim 2 and therefore is rejected for the same reasons. 

Claim 13 contains similar limitations as claim 3 and therefore is rejected for the same reasons. 

Claim 14 contains similar limitations as claim 4 and therefore is rejected for the same reasons. 

Claim 15 contains similar limitations as claim 5 and therefore is rejected for the same reasons. 

Claim 16 contains similar limitations as claim 6 and therefore is rejected for the same reasons. 

Claim 17 contains similar limitations as claim 7 and therefore is rejected for the same reasons. 

Claim 18 contains similar limitations as claim 8 and therefore is rejected for the same reasons. 

Claim 19 contains similar limitations as claim 9 and therefore is rejected for the same reasons. 

Consider claim 20, Meacham A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution (col 5 lines 45-50, memory), cause the one or more computers to perform operations comprising: 
performing at a first time, a calibration and configuration of an audio noise reduction selection model (Figure 5, col 19 line 59- col 22 line 39 machine learning model training), including: 
identifying contextual data associated with contextual inputs to the information handling system (col 19 line 59- col 20 line 25, determining contextual data such as ambient sounds), the contextual data including user settings contextual data (col 2 line 35-50, user contextual data), system settings contextual data (col 2 line 35-50, user associated device contextual data), and environmental settings contextual data (col 2 line 35-50 environmental contextual data); 
training, based on the contextual data, the audio noise reduction selection model, including generating a configuration policy including configuration rules, the configuration rules for performing computer-implemented actions for selection of a combination of audio noise reduction models executing on the information handling system to reduce combinations of non- stationary noise sources associated with the information handling system (Figure 5, col 19 line 59- col 22 line 39, training system to recognize contextual states as take appropriate actions.  Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-60, gives the example of suppressing several sounds like engine noise and a baby crying); 
performing, at a second time, a steady-state monitoring of the information handling system, including: 
monitoring the contextual inputs of the information handling system (Col 5 lines 10-15 receiving ambient sound stream. Col 10 lines 27-47 sensor data, lines 38-65 application contextual data); and 
in response to monitoring the contextual inputs: 
i) accessing the audio noise reduction selection model including the configuration policy (Col 5 lines 10-30, using learning model, described at col 3 lines 1-50,  to select audio processing parameters), 
ii) identifying one or more of the configuration rules based on the monitored contextual inputs (Col 5 lines 10-30,  selecting audio processing parameters), 
iii) applying the one or more configuration rules to perform one or more of the computer-implemented actions to select a particular combination of audio noise reduction models executing on the information handling system (col 5 lines 20-35, selecting audio processing parameters and actions to perform), and 
iv) applying the particular combination of audio noise reduction models to reduce a particular combination of non-stationary noise sources associated with the information handling system (col 5 10-30, processing audio with parameters, Col 11 lines 34-56, actions may include filtering to suppress objectionable components of ambient sounds. Col 14 lines 50-60, gives the example of suppressing several sounds like engine noise and a baby crying).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lou et al (US PAP 2016/0240210) also cancels known ambient sounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655